EXHIBIT 10.24

 

INDEMNITY AGREEMENT

 

THIS AGREEMENT is made as of May 20, 2005, by and among Trump Entertainment
Resorts, Inc., a Delaware corporation (the “Company”), Trump Plaza Associates,
LLC (the “Plaza”), Trump Taj Mahal Associates, LLC (the “Taj”), Trump Marina
Associates, LLC (the “Marina”), Trump Indiana, Inc. (“Trump Indiana” and,
collectively with the Plaza, the Taj, the Marina and the Company, the
“Indemnitors”), and Michael Kramer (the “Indemnitee”), a director of the
Company.

 

RECITALS

 

WHEREAS, although the Certificate of Incorporation and the By-laws of the
Company provide for indemnification of the officers and directors of the Company
and the Indemnitee may also be entitled to indemnification pursuant to the
Delaware General Corporation Law (“DGCL”), the Certificate of Incorporation and
the DGCL expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the Board of Directors of the Company (the
“Board”) with respect to indemnification of directors; and

 

WHEREAS, each of the Indemnitors other than the Company, is, directly or
indirectly, a wholly-owned or majority-owned subsidiary of the Company or is,
directly or indirectly, managed by the Company, and the Indemnitee’s continued
service to the Company substantially benefits each of the Indemnitors; and

 

WHEREAS, the limited liability company agreement or certificate of incorporation
and by-laws, as the case may be, of each of the Plaza, the Taj, the Marina and
Trump Indiana authorizes each such corporation or limited liability company to
indemnify its members, directors and officers and those who serve on the board
of directors of an affiliated entity, including service on the Board; and

 

WHEREAS, the Board and all of the members or directors, as the case may be, of
each the Plaza, the Taj, the Marina and Trump Indiana have determined that it is
in the best interest of each of the Indemnitors and that it is reasonably
prudent and necessary for each of the Indemnitors contractually to obligate
itself, jointly and severally, to indemnify, and to advance expenses on behalf
of, the Indemnitee to the fullest extent permitted by applicable law in order to
induce him to serve or continue to serve the Company free from undue concern
that he will not be so indemnified or that any indemnification obligation will
not be met; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of (a) the
Certificate and Bylaws of the Company, and (b) the provisions of the limited
liability company agreement or certificate of incorporation and bylaws, as the
case may be, of each of the Plaza, the Taj, the Marina and Trump Indiana, and
(c) the certificate of incorporation and bylaws, limited liability company
agreement, partnership agreement or other organizational documents, as the case
may be, of any other Enterprise (as defined below) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of the Indemnitee thereunder; and



--------------------------------------------------------------------------------

WHEREAS, the Indemnitee does not regard the protection available under the
Company’s or any other Enterprise’s certificate of incorporation, bylaws or
other organizational documents and insurance as adequate in the present
circumstances, and may not be willing to continue to serve as a director of the
Company or any other Enterprise without adequate protection, and the Indemnitors
desire the Indemnitee to continue to serve in such capacity. The Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company and certain other Enterprises on the condition that he be
so indemnified;

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Indemnitors and Indemnitee do hereby covenant and agree as follows:

 

1. Services to the Company and Certain Other Enterprises. The Indemnitee will
serve or continue to serve as a director of the Company and certain other
Enterprises for so long as the Indemnitee is duly elected or appointed or until
the Indemnitee tenders his resignation. This Agreement shall not be viewed as an
employment contract between the Company or the Indemnitors and the Indemnitee.

 

2. Definitions. As used in this Agreement:

 

a. “Corporate Status” describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or of any other Enterprise.

 

b. “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by the Indemnitee.

 

c. “Enterprise” shall mean (i) the Company and (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which is an affiliate or wholly or partially owned
subsidiary of the Company or of which the Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company.

 

d. “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses shall include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent and (ii) for
purposes of Section 13(e) hereof, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by the Indemnitee or the amount of judgments or fines
against the Indemnitee.

 

2



--------------------------------------------------------------------------------

e. References to “fines” shall include any excise tax assessed with respect to
any employee benefit plan;

 

f. References to “serving at the request of the Company” shall include any
service as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, trustee, general partner, managing member, officer,
employee, agent or fiduciary with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

g. The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, including without limitation any such proceeding pending as of the date
of this Agreement, in which the Indemnitee was, is or will be involved as a
party or otherwise by reason of the fact that the Indemnitee is or was a
director of the Company, by reason of any action taken by him or of any action
on his part while acting as director of the Company, or by reason of the fact
that he is or was serving as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of any other Enterprise, in each
case whether or not serving in such capacity at the time any Expense, judgment,
fine or amount paid in settlement is incurred for which indemnification,
reimbursement, or advancement of Expenses can be provided under this Agreement;
except one initiated by the Indemnitee to enforce his rights under this
Agreement.

 

h. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither currently is, nor in the
past five years has been, retained to represent: (i) the Indemnitors or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnities under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Indemnitors or the Indemnitee in an action to determine the Indemnitee’s rights
under this Agreement. The Indemnitors agree to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto
and to be jointly and severally liable therefor.

 

3. Indemnity in Third-Party Proceedings. The Indemnitors shall be jointly and
severally liable to indemnify the Indemnitee in accordance with the provisions
of this Section 3 if the Indemnitee is, or is threatened to be made, a party to
or a participant (as a witness or otherwise) in any Proceeding, other than a
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, the Indemnitee shall be indemnified, to the fullest
extent permitted by applicable law, against all Expenses, judgments, fines and

 

3



--------------------------------------------------------------------------------

amounts paid in settlement actually and reasonably incurred by the Indemnitee or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein, if the Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding had no reasonable cause to believe that his
conduct was unlawful.

 

4. Indemnity in Proceedings by or in the Right of the Company. The Indemnitors
shall be jointly and severally liable to indemnify the Indemnitee in accordance
with the provisions of this Section 4 if the Indemnitee is, or is threatened to
be made, a party to or a participant (as a witness or otherwise) in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, the Indemnitee shall be indemnified, to the fullest
extent permitted by applicable law, against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding or any
claim, issue or matter therein, if the Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. No indemnification for Expenses shall be made under this Section 4
in respect of any claim, issue or matter as to which the Indemnitee shall have
been finally adjudged by a court of competent jurisdiction to be liable to the
Company, unless and only to the extent that any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnification.

 

5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the fullest extent
permitted by applicable law and to the extent that the Indemnitee is a party to
(or a participant in) and is successful, on the merits or otherwise, in any
Proceeding or in defense of any claim, issue or matter therein, in whole or in
part, the Indemnitors shall be jointly and severally liable to indemnify the
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Indemnitors
shall be jointly and severally liable to indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim, issue or matter. If the Indemnitee is not
wholly successful in such Proceeding, the Indemnitors also shall be jointly and
severally liable to indemnify the Indemnitee against all Expenses reasonably
incurred in connection with any claim, issue or matter that is related to any
claim, issue, or matter on which the Indemnitee was successful. For purposes of
this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that the Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding to which the Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.

 

4



--------------------------------------------------------------------------------

7. Additional Indemnification.

 

a. Notwithstanding any limitation in Sections 3, 4, or 5, the Indemnitors shall
be jointly and severally liable to indemnify the Indemnitee to the fullest
extent permitted by law if Indemnitee is a party to or threatened to be made a
party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding. No indemnity shall be made under
this Section 7(a) on account of the Indemnitee’s conduct which has been
adjudicated to constitute a breach of the Indemnitee’s duty of loyalty to the
Company or its shareholders or an act or omission not in good faith or which
involves intentional misconduct or a knowing violation of the law.

 

b. Notwithstanding any limitation in Sections 3, 4, 5 or 7(a), the Indemnitors
shall be jointly and severally liable to indemnify Indemnitee to the fullest
extent permitted by law if Indemnitee is a party to or threatened to be made a
party to any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding.

 

c. For purposes of Sections 7(a) and 7(b), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:

 

(i) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

 

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

8. Exclusions. Notwithstanding any provision in this Agreement, the Indemnitors
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against the Indemnitee:

 

a. for which payment has actually been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy or
other indemnity provision;

 

b. for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of state statutory law or common law; or (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other
equity-based or incentive-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act; or

 

5



--------------------------------------------------------------------------------

c. except as provided in Section 13(e) hereof, in connection with any Proceeding
(or any part thereof) initiated by the Indemnitee, including any Proceeding (or
part thereof) initiated by the Indemnitee against the Company or its officers,
directors and other Indemnitees unless (i) the Board authorized the Proceeding
(or part thereof) prior to its initiation or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to its powers under applicable
law.

 

9. Advancement of Expenses; Defense of Claim.

 

a. Notwithstanding any provision of this Agreement to the contrary, the
Indemnitors shall be jointly and severally obligated to advance, to the extent
not prohibited by law, any and all Expenses incurred by the Indemnitee in
connection with any Proceeding within 30 days after the receipt by the Company
of a statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to the
Indemnitee’s ability to repay the advances and without regard to the
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The Indemnitee shall qualify for advances solely upon the
execution and delivery to the Company of an undertaking providing that the
Indemnitee undertakes to repay the advance to the extent and only to the extent
that it is ultimately determined that the Indemnitee is not entitled to be
indemnified by the Indemnitors. This Section 9 shall not apply to any claim made
by Indemnitee for which indemnification is excluded under Section 8 hereof.

 

b. The Company will be entitled to participate reasonably in the Proceeding at
its own expense.

 

10. Procedure for Notification and Request for Indemnification.

 

a. To obtain indemnification under this Agreement, the Indemnitee shall submit
to the Company written notification not later than sixty (60) days after receipt
by the Indemnitee of notice of the commencement of any Proceeding except for
Proceedings pending as of the date of this Agreement; with regard to such
pending Proceedings, Indemnitee shall submit to the Company written notification
not later than sixty (60) days after the date of this Agreement. The submission
of written notification by the Indemnitee to the Company shall be deemed to be
made as to all the Indemnitors. The omission to notify the Company will relieve
an Indemnitor of its indemnification obligations under this Agreement only to
the extent such Indemnitor can establish that such omission to notify resulted
in actual prejudice to it, and the omission to notify the Company will not
relieve the Indemnitors from any liability which they may have to indemnify the
Indemnitee otherwise than under this Agreement. The Secretary of the Company
shall, promptly upon receipt of notification from the Indemnitee pursuant to
this Section 10(a), advise the Board and the other Indemnitors in writing that
the Indemnitee has provided such notification.

 

b. Following notification by the Indemnitee pursuant to Section 10(a) of this
Agreement, the Indemnitee shall thereafter, consistent with the time period for
the duration of

 

6



--------------------------------------------------------------------------------

this Agreement as set forth in Section 15 of this Agreement, submit to the
Company a written request for indemnification pursuant to this Section 10(b),
including therein or therewith such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification. The
submission by the Indemnitee of a written request for indemnification to the
Company shall be deemed to be made as to all Indemnitors. The failure to submit
a written request to the Company will relieve an Indemnitor of its
indemnification obligations under this Agreement only to the extent such
Indemnitor can establish that such failure to make a written request resulted in
actual prejudice to it, and the failure to make a written request will not
relieve the Indemnitors from any liability which they may have to indemnify the
Indemnitee otherwise than under this Agreement. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board and the other Indemnitors in writing that the Indemnitee has requested
indemnification. Upon submission of a written request for indemnification by the
Indemnitee pursuant to this Section 10(b), the Indemnitee’s entitlement to
indemnification shall be determined according to Section 11 of this Agreement.

 

11. Procedure Upon Application for Indemnification.

 

a. Upon receipt of the Indemnitee’s written request for indemnification pursuant
to Section 10(b), a determination with respect thereto shall be made in the
specific case: (i) by the Disinterested Directors, even though less than a
quorum, so long as the Indemnitee does not request that such determination be
made by Independent Counsel; or (ii) if so requested by the Indemnitee in his
sole discretion, or if there are no Disinterested Directors, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
the Indemnitee; and if it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within ten (10) days
after such determination. The Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by the Indemnitee in so cooperating with the
Disinterested Directors or Independent Counsel, as the case may be, making such
determination shall be advanced and borne by the Indemnitors (irrespective of
the determination as to the Indemnitee’s entitlement to indemnification) and the
Indemnitors are hereby jointly and severally liable to indemnify and hold the
Indemnitee harmless therefrom.

 

b. In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). The Independent
Counsel shall be selected by the Indemnitee (unless the Indemnitee shall request
that such selection by made by the Board, in which event the Board shall make
such selection on behalf of the Company, subject to the remaining provisions of
this Section 11(b)), and the Indemnitee or the Company, as the case may be,
shall give written notice to the other, advising it or him of the identity of
the Independent Counsel so selected. The Company or the Indemnitee, as the case
may be, may, within ten (10) days after such written notice of selection shall
have been received, deliver to the Indemnitee or the Company, as the case may
be, a written objection to such selection; provided, however, that

 

7



--------------------------------------------------------------------------------

such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court of competent jurisdiction has determined that such objection is without
merit. If, within twenty (20) days after submission by the Indemnitee of a
written request for indemnification pursuant to Section 10(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or the Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or the
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

12. Presumptions and Effect of Certain Proceedings.

 

a. In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume that the Indemnitee is
entitled to indemnification under this Agreement if the Indemnitee has submitted
a notice and a request for indemnification in accordance with Section 10 of this
Agreement, and the Indemnitors shall, to the fullest extent not prohibited by
law, have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. Neither the failure of the Company (including by the Board) or
of Independent Counsel to have made a determination prior to the commencement of
any judicial proceeding or arbitration pursuant to this Agreement that
indemnification is proper in the circumstances because the Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by the Board) or by Independent Counsel that the Indemnitee has not
met such applicable standard of conduct, shall be admissible in evidence against
the Indemnitee or otherwise referred to in any such judicial proceeding or
arbitration for any purpose (including without limitation to rebut the
presumption in favor of indemnification) or create a presumption that the
Indemnitee has not met the applicable standard of conduct.

 

b. Subject to Section 13(f), if the person, persons or entity empowered or
selected under Section 11 of this Agreement to determine whether the Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the Indemnitee’s written request for
indemnification pursuant to Section 10(b) of this Agreement, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by the Indemnitee of
a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such

 

8



--------------------------------------------------------------------------------

indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if the Disinterested Directors or the Independent Counsel, as the case may
be, making the determination with respect to entitlement to indemnification in
good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.

 

c. The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that the Indemnitee had reasonable cause to believe that his conduct was
unlawful.

 

d. Reliance as Safe Harbor. For purposes of any determination of good faith, the
Indemnitee shall be deemed to have acted in good faith if the Indemnitee’s
action or failure to act is based on the records or books of account of the
Enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by the Enterprise. The
provisions of this Section 12(d) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed or
found to have met the applicable standard of conduct set forth in this
Agreement.

 

e. Actions of Others. The knowledge and/or actions, or failure to act, of any
other director, partner, managing member, officer, agent, employee or trustee of
the Enterprise shall not be imputed to the Indemnitee for purposes of
determining his right to indemnification under this Agreement.

 

13. Remedies of the Indemnitee.

 

a. Subject to 13(f), in the event that (i) a determination is made pursuant to
Section 11 of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) payment of indemnification
is not made pursuant to Section 5, 6, 7 or the last sentence of Section 11(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefor, (iv) payment of indemnification pursuant to Section 3 or 4 of
this Agreement is not made within ten (10) days after a determination has been
made that the Indemnitee is entitled to indemnification, (v) in the event the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, or (vi) payment
of indemnification pursuant to Section 3 or 4 of this Agreement is not made
within ten (10) days after a determination has been made that the Indemnitee is
entitled to indemnification, or (v) the Indemnitee determines in its sole
discretion that such action is appropriate or desirable, the Indemnitee shall be
entitled to seek an adjudication by a court of competent jurisdiction as to his

 

9



--------------------------------------------------------------------------------

entitlement to such indemnification or advancement of Expenses. Alternatively,
the Indemnitee, at his option, may seek an award in arbitration to be conducted
by a single arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association; provided, however, that the foregoing clause
shall not apply in respect of a Proceeding brought by Indemnitee to enforce his
rights under Section 5 of this Agreement. The Indemnitors shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

b. In the event that a determination shall have been made pursuant to Section
11(a) of this Agreement that the Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration, commenced pursuant to this Section 13,
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and the Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 13, the Indemnitors shall have the burden of proving the Indemnitee
is not entitled to indemnification or advancement of Expenses, as the case may
be, and the Indemnitors may not refer to or introduce into evidence any
determination pursuant to Section 11(a) adverse to the Indemnitee for purposes
of satisfying the Indemnitors’ burden of proof or for any other purpose. In any
judicial proceeding or arbitration commenced pursuant to this Section 13, in the
event that the person, persons or entity empowered or selected under Section 11
of this Agreement to determine whether the Indemnitee is entitled to
indemnification has not made such a determination within the time period
provided for under Section 12(b) of this Agreement, the Indemnitors shall
stipulate and may not contest that the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
Proceeding, had no reasonable cause to believe his conduct was unlawful.

 

c. If a determination shall have been made pursuant to Section 11(a) of this
Agreement that the Indemnitee is entitled to indemnification, the Indemnitors
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

 

d. In the event that the Indemnitee is a party to a judicial proceeding or
arbitration pursuant to this Section 13 concerning his rights under, or to
recover damages for breach of, this Agreement, the Indemnitee shall be entitled
to recover from the Indemnitors (each of whom shall be jointly and severally
liable therefor), and shall be indemnified by the Indemnitors against, any and
all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that the Indemnitee is entitled to receive part but
not all of the indemnification or advancement of Expenses sought, the Indemnitee
shall be entitled to recover from the Indemnitors (who shall be jointly and
severally liable therefor), and shall be indemnified by the Indemnitors against,
any and all Expenses reasonably incurred by the Indemnitee in connection with
such judicial adjudication or arbitration.

 

e. The Indemnitors shall be precluded, to the fullest extent not prohibited by
law, from asserting in any judicial proceeding or arbitration commenced pursuant
to this Section

 

10



--------------------------------------------------------------------------------

13 that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court or before any such
arbitrator that the Indemnitors are bound by all the provisions of this
Agreement. It is the intent of the Company that the Indemnitee not be required
to incur legal fees or other Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Indemnitee hereunder. The
Indemnitors shall be jointly and severally liable to indemnify the Indemnitee
against any and all Expenses and, if requested by the Indemnitee, shall (within
ten (10) days after receipt by the Company of a written request therefore)
advance, to the fullest extent not prohibited by law, such Expenses to the
Indemnitee that are incurred by Indemnitee in connection with any judicial
adjudication or arbitration involving the Indemnitee for indemnification or
advancement of Expenses from the Indemnitors under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether the Indemnitee ultimately is determined to be entitled to
such indemnification, advancement of Expenses or insurance recovery, as the case
may be.

 

f. Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

 

14. Non-exclusivity; Survival of Rights; Insurance.

 

a. The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may at any time be entitled under applicable law, the
Company’s or any other Enterprise’s Articles of Incorporation, the Company’s or
any other Enterprise’s Bylaws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
the Indemnitee under this Agreement in respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company’s or any other Enterprise’s
Bylaws and this Agreement, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

b. To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, partners, managing members,
officers, employees, agents or trustees of the Company or of any other
Enterprise, the Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, partner, managing member, officer, employee,
agent or trustee under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to Section 10(a) hereof, the Company has
director and officer liability insurance in effect, the

 

11



--------------------------------------------------------------------------------

Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.

 

c. The Indemnitors shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and only to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

 

d. The Indemnitors’ obligation hereunder to indemnify, or advance Expenses to,
the Indemnitee who was, is or will be serving as a director, partner, managing
member, officer, employee, agent or trustee of any other Enterprise shall be
reduced by any amount the Indemnitee has actually received as indemnification or
advancement of Expenses from such other Enterprise.

 

15. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that the Indemnitee shall have
ceased to serve as a director of the Company or as a director, partner, managing
member, officer, employee, agent or trustee of any other Enterprise; or (b) 1
year after the final termination (i) of any Proceeding (including any rights of
appeal) then pending in respect of which the Indemnitee requests indemnification
or advancement of Expenses hereunder and (ii) of any judicial proceeding or
arbitration pursuant to Section 13 of this Agreement (including any rights of
appeal) involving the Indemnitee. This Agreement shall be binding upon the
Indemnitors and their successors and assigns and shall inure to the benefit of
the Indemnitee and his heirs, executors and administrators.

 

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

17. Enforcement.

 

a. The Indemnitors expressly confirm and agree that they have entered into this
Agreement and assumed the obligations imposed on them hereby in order to induce
the Indemnitee to continue to serve as a director of the Company, and the
Indemnitors acknowledge that the Indemnitee is relying upon this Agreement in
serving as a director of the Company.

 

12



--------------------------------------------------------------------------------

b. This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation and
Bylaws of the Company and applicable law, and shall not be deemed to be a
substitute therefor, nor to diminish or abrogate the rights of the Indemnitee
thereunder.

 

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a wavier of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

 

19. Notice by the Indemnitee. The Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of the Indemnitee to so notify the Company shall
not relieve the Indemnitors of any obligation which it may have to the
Indemnitee under this Agreement or otherwise.

 

20. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

 

a. If to the Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as the Indemnitee shall provide in writing to
the Company,

 

with a copy to:      Robert L. Nutt, Esq.        Ropes & Gray, LLP        One
International Place        Boston, MA 02110-2624

 

b.    If to the Company to:    Trump Entertainment Resorts, Inc.           1000
Boardwalk           Atlantic City, N.J. 08401           Attn:    Robert M.
Pickus, Esq.          

  General Counsel

 

or to any other address as may have been furnished to the Indemnitee in writing
by the Company.

 

21. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Indemnitee
for any reason whatsoever, the Indemnitors, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion in order to reflect
(i) the relative benefits received by the Indemnitors and the Indemnitee as a
result of the event(s)

 

13



--------------------------------------------------------------------------------

and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Indemnitors (and its directors, officer, employees and agents) and
the Indemnitee in connection with such event(s) and/or transaction(s).

 

22. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by the
Indemnitee pursuant to Section 13(a) of this Agreement, the Indemnitors and the
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not a resident of the State of Delaware, irrevocably RL&F Service Corp., One
Rodney Square, 10th Floor, 10th and King Streets, Wilmington, Delaware 19801 as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

24. Miscellaneous. Use of the masculine pronoun shall been deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

THE INDEMNITORS   THE INDEMNITEE TRUMP ENTERTAINMENT RESORTS, INC.         By:  

/s/    JOHN P. BURKE

--------------------------------------------------------------------------------

  By:  

/s/    MICHAEL KRAMER

--------------------------------------------------------------------------------

Name:   John P. Burke       Michael Kramer Title:   Executive Vice President and
      Address:     Corporate Treasurer         TRUMP PLAZA ASSOCIATES, LLC      
  By:  

/s/    JOHN P. BURKE

--------------------------------------------------------------------------------

        Name:   John P. Burke         Title:   Treasurer         TRUMP TAJ MAHAL
ASSOCIATES, LLC         By:  

/s/    JOHN P. BURKE

--------------------------------------------------------------------------------

        Name:   John P. Burke         Title:   Corporate Treasurer         TRUMP
MARINA ASSOCIATES, LLC         By:  

/s/    JOHN P. BURKE

--------------------------------------------------------------------------------

        Name:   John P. Burke         Title:   Vice President and Treasurer    
    TRUMP INDIANA, INC.         By:  

/s/    JOHN P. BURKE

--------------------------------------------------------------------------------

        Name:   John P. Burke         Title:   Treasurer        

 

15